                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MICHAEL S. HAYES,

               Plaintiff,

               v.                                             CASE NO. 18-3230-SAC

STATE OF KANSAS, et al.,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Michael S. Hayes is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the El Dorado Correctional Facility in El Dorado, Kansas. Plaintiff alleges in his

Complaint that in July to October 1993, he was a juvenile in Platte County, Missouri, fighting

extradition to Atchison, Kansas. Atchison County demanded extradition without a Governor’s

Warrant or Plaintiff’s parents’ written consent.         Plaintiff alleges that Atchison County

transported him from state to state, kidnapping him and holding an adjudication hearing “even

though [he] was being held in Platte County, Missouri, as an adult.” (Doc. 1, at 2.) Plaintiff

claims violations of equal protection, kidnapping and the “right to fight extradition.”




                                                 1
       Plaintiff names as Defendants: the State of Kansas; Phillip Lacey, Atchison County

District Judge; Martin Asher, Atchison County Attorney; and Linda Mock, Atchison County

Attorney. Plaintiff seeks immediate release from incarceration and $1.5 million dollars.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to



                                                2
relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).



                                                   3
III. DISCUSSION

       1. Statute of Limitations

       The statute of limitations applicable to § 1983 actions is determined from looking at the

appropriate state statute of limitations and tolling principles. See Hardin v. Straub, 490 U.S.

536, 539 (1989). “The forum state’s statute of limitations for personal injury actions governs

civil rights claims under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year

statute of limitations in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka

Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations omitted). The same two-year statute

of limitations governs actions under 42 U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d

1206, 1212 (10th Cir.), rehearing denied, 391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S.

1044 (2005).

       While state law governs the length of the limitations period and tolling issues, “the

accrual date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S.

384, 388 (2007). Under federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation

omitted), cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by

an indigent plaintiff if it is patently clear from the allegations as tendered that the action is barred

by the statute of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007);

Hawkins v. Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

       It plainly appears from the face of the Complaint that Plaintiff’s claims are subject to

dismissal as barred by the applicable two-year statute of limitations. Plaintiff filed his Complaint



                                                   4
on September 5, 2018. Plaintiff’s alleged violations occurred in July to October 1993. It thus

appears that any events or acts of Defendants taken in connection with Plaintiff’s claims took

place more than two years prior to the filing of Plaintiff’s Complaint and are time-barred. See

Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir. 1995) (district court may consider affirmative

defenses sua sponte when the defense is obvious from the face of the complaint and no further

factual record is required to be developed). Plaintiff has not alleged facts suggesting that he

would be entitled to statutory or equitable tolling.

       2. Improper Defendants

               A. State of Kansas

       Plaintiff names the State of Kansas as a defendant. The State of Kansas and its agencies

are absolutely immune from suits for money damages under the Eleventh Amendment. The

Eleventh Amendment presents a jurisdictional bar to suits against a state and “arms of the state”

unless the state waives its immunity. Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir.

2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam Auth., 577 F.3d

1255, 1258 (10th Cir. 2009)). Therefore, in the absence of some consent, a suit in which an

agent or department of the state is named as a defendant is “proscribed by the Eleventh

Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

       To bring a § 1983 claim, a plaintiff must show a “deprivation of a civil right by a

‘person’ acting under color of state law.” McLaughlin v. Bd. of Trustees of State Coll. of Colo.,

215 F.3d 1168, 1172 (10th Cir. 2000). The State and its agencies are not “persons” subject to

suit for money damages under § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58,

66, 71 (1989) (neither state nor state agency is a “person” which can be sued under § 1983);

Davis v. Bruce, 215 F.R.D. 612, 618 (D. Kan. 2003), aff’d in relevant part, 129 F. App’x 406,



                                                  5
408 (10th Cir. 2005). Plaintiff’s request for money damages against the State of Kansas is

subject to dismissal.

                B. Eleventh Amendment Immunity

        Although it is unclear whether Plaintiff sues any of the defendants in their official

capacity, a claim against state officials for monetary damages is barred by sovereign immunity.

An official-capacity suit is another way of pleading an action against the governmental entity

itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985). “When a suit alleges a claim against a

state official in his official capacity, the real party in interest in the case is the state, and the state

may raise the defense of sovereign immunity under the Eleventh Amendment.” Callahan v.

Poppell, 471 F.3d 1155, 1158 (10th Cir. 2006) (quotation omitted).                 Sovereign immunity

generally bars actions in federal court for damages against state officials acting in their official

capacities. Harris v. Owens, 264 F.3d 1282, 1289 (10th Cir. 2001). It is well established that

Congress did not abrogate the states’ sovereign immunity when it enacted § 1983. Quern v.

Jordan, 440 U.S. 332, 338–45 (1979); Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

        The bar also applies when the entity is an arm or instrumentality of a state. Sturdevant v.

Paulsen, 218 F.3d 1160, 1164 (10th Cir. 2000).              In determining whether an entity is an

instrumentality or arm of the state for purposes of Eleventh Amendment immunity, the Tenth

Circuit has established a two-part inquiry, requiring an examination of: (1) “the degree of

autonomy given to the agency, as determined by the characterization of the agency by state law

and the extent of guidance and control exercised by the state,” and (2) “the extent of financing

the agency receives independent of the state treasury and its ability to provide for its own

financing.” Duke v. Grady Mun. Sch., 127 F.3d 972, 974 (10th Cir. 1997) (citations omitted).




                                                    6
“The governmental entity is immune from suit if the money judgment sought is to be satisfied

out of the state treasury.” Id. (citations omitted).

       Kansas state law clearly characterizes the district courts as arms of the state

government—part of a unified judicial branch along with the Kansas Supreme Court and Kansas

Court of Appeals. Wilkins v. Skiles, No. 02–3190, 2005 WL 627962, at *4 (D. Kan. March 4,

2005); see generally, KAN. CONST. art 3. The legislature defines “state agency,” for purposes

of the state workers’ compensation fund, as “the state, or any department or agency of the state,

but not including . . . the district court with regard to district court officers or employees whose

total salary is payable by counties.” K.S.A. 44–575(a). The only court personnel who are not

included in the judicial personnel pay system, and are instead paid by the county, are county

auditors, coroners, court trustees and personnel in each trustee’s office, and personnel

performing services in adult or juvenile detention or correctional facilities. K.S.A. 20–162(a),

(b). District court judges are state officials. Schroeder v. Kochanowski, 311 F. Supp. 2d 1241,

1256 (D. Kan. 2004), see also Sigg v. Dist. Court of Allen Cty., Kan., No. 11-2625-JTM, 2012

WL 941144, at *4 (D. Kan. March 20, 2012) (district court judge is a state official and official

capacity claims against judge for money damages are barred).

       Any official capacity claim against a state official for monetary damages is barred by

sovereign immunity.       Furthermore, state officers acting in their official capacity are not

considered “persons” against whom a claim for damages can be brought under § 1983. Will v.

Mich. Dept. of State Police, 491 U.S. 58, 71 (1989). Any claim for monetary damages against

the state officials in their official capacities is subject to dismissal as barred by sovereign

immunity.




                                                   7
               C. State District Court Judge

       The state court judge is also entitled to personal immunity. “Personal immunities . . . are

immunities derived from common law which attach to certain governmental officials in order

that they not be inhibited from ‘proper performance of their duties.’” Russ v. Uppah, 972 F.2d

300, 302–03 (10th Cir. 1992) (citing Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claims against the state court judge should be dismissed on the basis of judicial

immunity. A state judge is absolutely immune from § 1983 liability except when the judge acts

“in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

(articulating broad immunity rule that a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority . . . .”); Hunt

v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s judicial

capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57. Plaintiff

alleges no facts whatsoever to suggest that the defendant judge acted outside of his judicial

capacity.

               D. County District Attorneys

       Plaintiff’s claims against the County District Attorneys fail on the ground of prosecutorial

immunity. Prosecutors are absolutely immune from liability for damages in actions asserted

against them for actions taken “in initiating a prosecution and in presenting the State’s case.”

Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal case

fall squarely within the prosecutorial function. Plaintiff is directed to show cause why his claims

against the County District Attorneys should not be dismissed based on prosecutorial immunity.




                                                 8
       3. Heck Bar

       Plaintiff’s request for monetary damages may be barred by Heck. In Heck v. Humphrey,

the United States Supreme Court held that when a state prisoner seeks damages in a § 1983

action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has failed to show that his

conviction and sentence were invalidated. Therefore, Plaintiff must show cause why his

Complaint should not be dismissed as barred by Heck.

       Furthermore, to the extent Plaintiff seeks release from imprisonment, such a challenge

must be brought in a habeas action. “[A] § 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his prison life, but not to the fact or

length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When

the legality of a confinement is challenged so that the remedy would be release or a speedier

release, the case must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983,

and the plaintiff must comply with the exhaustion of state court remedies requirement. Heck,

512 U.S. at 482; see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of

state court remedies is required by prisoner seeking habeas corpus relief). “Before a federal

court may grant habeas relief to a state prisoner, the prisoner must exhaust his remedies in state

court. In other words, the state prisoner must give the state courts an opportunity to act on his


                                                 9
claims before he presents those claims to a federal court in a habeas petition.” O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v.

Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking release from imprisonment is

not cognizable in a § 1983 action.

IV. Response Required

       For the reasons stated herein, it appears that this action is subject to dismissal in its

entirety. Plaintiff is therefore required to show good cause why his Complaint (Doc. 1) should

not be dismissed.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

November 26, 2018, in which to show good cause, in writing, to the Honorable Sam A. Crow,

United States District Judge, why Plaintiff’s Complaint (Doc. 1) should not be dismissed for the

reasons stated herein.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 26th day of October, 2018.


                                            s/ Sam A. Crow
                                            SAM A. CROW
                                            Senior U. S. District Judge




                                              10
